Exhibit 10.3

AMENDMENT TO PMPA FRANCHISE AGREEMENT

THIS AMENDMENT TO PMPA FRANCHISE AGREEMENT (this “Amendment”), is made as of the
1st day of October, 2014, with an effective date of October 1, 2014 (the
“Effective Date”), by and between Lehigh Gas Wholesale LLC as the “Distributor”,
with an address of 645 West Hamilton Street, Suite 500, Allentown, PA 18101 and
Lehigh Gas – Ohio, LLC as the “Franchise Dealer”, with an address of 500 West
Hamilton Street, Suite 500, Allentown, PA 18101.

BACKGROUND

 

  A. Distributor and Franchise Dealer are parties to that certain PMPA Franchise
Agreement, with an effective date of October 31, 2012 (the “Agreement”).

 

  B. Distributor and Franchise Dealer now desire to amend certain provisions of
the Agreement as set forth more fully below.

 

  C. Capitalized terms used in this Amendment without definition shall have the
meanings ascribed to such terms in the Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, Franchise Dealer and Distributor, intending to be legally bound, hereby
covenant and agree as of the Effective Date as follows:

1. Exhibit “B” of the Agreement is hereby deleted in its entirety and replace by
Exhibit “A” attached hereto.

2. Miscellaneous.

(a) This Amendment may be modified, amended, discharged or waived only by an
agreement in writing signed by the party against whom enforcement of any such
modification, amendment, discharge or waiver is sought.

(b) This Amendment may be simultaneously executed in several counterparts, each
of which when so executed and delivered shall constitute an original, fully
enforceable counterpart for all purposes.

(c) This Amendment shall be interpreted in accordance with the laws of the
Commonwealth of Pennsylvania, except to the extent preempted by federal law,
without giving effect to conflicts of law doctrine of such state.

(d) If a conflict between this Amendment and the Agreement exists, the terms of
this Amendment shall control.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Distributor and Franchise Dealer have caused this Amendment
to be executed under seal as of the day and year first above written.

 

FRANCHISE DEALER: LEHIGH GAS- OHIO, LLC, a Delaware limited liability company
By:   LEHIGH GAS – OHIO HOLDINGS, LLC,   a Delaware limited liability company,
its Manager   By:   /s/ Robert Brecker   Name:   Robert Brecker   Title:  
Manager DISTRIBUTOR: LEHIGH GAS WHOLESALE LLC, a Delaware limited liability
company By:   /s/ David Hrinak Name:   David Hrinak Title:   Vice President

 

Exhibits:      Exhibit A    Revised Exhibit “B” to the Agreement

 

2



--------------------------------------------------------------------------------

EXHIBIT “A”

REVISED EXHIBIT “B” to the AGREEMENT

EXHIBIT B

PURCHASE SCHEDULE

(a) This Purchase Schedule is a part of and incorporated into the PMPA Franchise
Agreement to which this Exhibit is attached.

(b) The price to be paid by Franchise Dealer to Distributor in accordance with
the Agreement, for Products delivered to each Marketing Premises shall be
Distributor’s established Gross Rack price (at the terminal where the product
was loaded and prior to any payment discounts) plus $.015 per gallon plus
freight costs and all applicable taxes for each respective grade of Branded
Supplier’s Products as established by Distributor for the particular Marketing
Premises and in effect at the time when the title to the Products passes from
Distributor to Franchise Dealer in accordance with Section 2.5 of the Agreement.

(c) Franchise Dealer acknowledges and agrees that, subject to subparagraph
(d) below, from time to time, but no less than annually, the Conflicts Committee
of Lehigh Gas GP LLC (the General Partner of Lehigh Gas Partners LP, the parent
of Distributor) shall review Distributor’s overall relationship with the
Franchise Dealer to ensure that it is fair to the Distributor and the Franchise
Dealer. In connection with any such review, the Distributor shall have the right
to review and, at the Distributor’s expense, to audit, examine and make copies
of the books and records maintained by the Franchise Dealer necessary to allow
the Conflicts Committee to evaluate the fairness of the prices charged by the
Distributor to the Franchise Dealer (the “Audit Right”). The Distributor may
exercise the Audit Right through such auditors as the Distributor may determine
in its sole discretion. The Distributor shall (a) exercise the Audit Right only
upon reasonable written notice to the Franchise Dealer and during normal
business hours and (b) use its reasonable efforts to conduct the Audit Right in
such a manner as to minimize the inconvenience and disruption to the Franchise
Dealer. Franchise Dealer further acknowledges and agrees that, as a result of
the Conflicts Committee’s review of the relationship between the Distributor and
the Franchise Dealer, the Conflicts Committee may recommend changes to the
Distributor’s pricing policies and procedures under this Agreement for some or
all of the Marketing Premises.

(d) The provisions of subparagraph (c) above shall automatically terminate and
be of no further force and effect in the event that (i) Lehigh Gas Corporation
and Joseph V. Topper, Jr. cease to possess, directly or indirectly, the power to
direct or cause the direction of the management and policies of Lehigh Gas GP
LLC, whether through ownership of voting securities, by contract, or otherwise,
or (ii) Lehigh Gas GP LLC is removed as the general partner of Lehigh Gas
Partners LP.

 

3